Per Curiam.
The assignment of mortgage defendant tendered plaintiff together with a Supreme Court order directing cancellation of the mortgage upon filing a satisfaction piece with the order, was ineffectual. Section 322 of the Real Property-Law authorizes only a cancellation of the lost mortgage upon filing of the satisfaction piece with the court order. Since the mortgage was lost by defendant’s agent, as defendant claims, plaintiff is entitled to the extra expense it incurred in recording a new consolidated mortgage.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff as prayed for in the complaint, with costs.
Hecht, Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.